DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejection of claims 6-10 under 35 U.S.C 112 (pre-AIA ), second paragraph have been withdrawn in light of applicant’s amendment to claim 6.

Response to Amendment
The amendment filed 04/19/2021 has been entered. Claims 1, 6, 11 have been amended and claims 16-17 have been cancelled. Therefore, claims 1-16 and 18-20 are now pending in the application.

Allowable Subject Matter
Claims 1-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art C. A. Campbell (US - 1,632,756) discloses Triple Valve comprising:
a pipe bracket (15, Fig: 1-8) having passages extending through the pipe bracket (Fig: 1-8), the passages positioned to place a main portion of a distributor valve (17, Fig: 1 -8) and a main line portion of the distributor valve (19, fig: 1 -8) in communication with 
teaching reference et al. (US -5,451,099) discloses Railway Brake Pipe Bracket Access Plate comprising:
an integral port interface (24, Fig: 6-8) disposed on a side of the pipe bracket (Col: 5, Ln: 50 - Col: 6, Ln:7, Fig: 6-8) the integral port interface comprising access ports arranged therein and separately connected to the passages (FIG. 6 shows a pipe bracket portion 12 having a first side 14 and an oppositely directed second side 16. The pipe bracket portion 12......... A brake pipe connection (not shown) connects a brake pipe to the pipe bracket portion rear 20, Col: 5, Ln: 51 - Col: 6, Ln: 7, Fig: 6-8).
However, prior art and teaching reference fail to disclose wherein the integral port interface comprises internally segregated chambers that provided for communication between the main portion, the pipe bracket, and the access ports in the access interface and the internally segregated chambers include openings for communication with passages in the main portion and passages in the pipe bracket.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 1, 6 and 11. Therefore, independent claims 1, 6 and 11 are allowable. Claims 2-5, 7-10, 12-15 and 18-20 are also allowable by virtue of their dependencies from claims 1, 6 and 11 accordingly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657